DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species c in the reply filed on December 7, 2020 is acknowledged.
Claims 1 and 11 are allowable. The restriction requirement among Species a - d, as set forth in the Office action mailed on October 9, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 9, 2020 is fully withdrawn.  Claims 2 – 4, 7 – 8 and 13, directed to non-elected Species a – b and d are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Nakanishi et al. (U.S. PG Pub 2018/0348950) teach a touch display panel (Figure 22), comprising: a base substrate (Figure 21, Element 21), a plurality of electrode blocks (Element COML) arranged in an array on the base substrate (Element 21); a first driving unit (Figure 26.  Elements SW11 - SW18) including a plurality of first pins (Elements not labeled, but are the COM lines at the boundary of the coupling circuit (Element 18).); a plurality of switch transistors (Elements SW21 - SW24); and a second driving unit (Elements SL1 - SL16) including at least a plurality of first sub-pins (Elements not labeled, but are the intersection of switches (SW21 - SW24) and SL2, SL4, SL6, SL8, SL10, SL12, SL14 and SL16) and a plurality of second sub-pin (Elements not labeled, but are the intersection of switches (SW21 - SW24) and SL1, SL3, SL5, SL7, SL9, SL11, SL13 and SL15) s, wherein: each of the plurality of electrode blocks (Element COML) is electrically connected to the first driving unit (Elements SW11 - SW18) through at least one touch signal line (Element 51); one end of each touch signal line (Element 51) is electrically connected to one electrode block (Element COML), and the other end of each touch signal line (Element 51) is electrically 
Kodie et al. (U.S. PG Pub 2017/0220153) teach a base substrate (Figure 2, Element 21), a plurality of electrode blocks (Figure 8, Elements Tx) arranged in an array on the base substrate (Figure 2, Element 21); a first driving unit (Element MSW) including a plurality of first pins (Element not labeled, but is where CMW crosses MSW boundary); a plurality of switch transistors (Element T2); and a second driving unit (Element SESW) including at least a plurality of first sub-pins (Element not labeled, but are the intersection of T2 and CMW for the middle two CMW lines) and a plurality of second sub-pins (Element not labeled, but are the intersection of T2 and CMW for the outer two CMW lines), wherein: each of the plurality of electrode blocks (Figure 8, Elements Tx) is electrically connected to the first driving unit (Element MSW) through at least one touch signal line (Element CMW); one end of each touch signal line (Element CMW) is electrically connected to one electrode block (Figure 8, Elements Tx), and the other end of each touch signal line (Element CMW) is electrically connected to the first pin (Element not labeled, but is where CMW crosses MSW boundary) in one-to-one correspondence (Seen in Figure 8); a source of each switch transistor (Element T2) is electrically connected to the first pin (Element not labeled, but is where CMW crosses MSW boundary), and a drain of each switch transistor (Element T2) is electrically connected to the first sub-pin (Element not labeled, but are the intersection of T2 and CMW for the middle two CMW lines) or the second sub-pin (Element not labeled, but are the intersection of T2 and CMW for the outer two CMW lines); a gate of each switch transistor (Element T2) is electrically connected to control signal line; the plurality of electrode blocks (Figure 8, Elements Tx) arranged in the array include at least one electrode block group, wherein each electrode block group includes a plurality of first 
However, the prior art of record fails to disclose at least the combination of “a base substrate, a plurality of electrode blocks arranged in an array on the base substrate; a first driving unit including a plurality of first pins; a plurality of switch transistors; and a second driving unit including at least a plurality of first sub-pins and a plurality of second sub-pins, wherein: each of the plurality of electrode blocks is electrically connected to the first driving unit through at least one touch signal line; one end of each touch signal line is electrically connected to one electrode block, and the other end of each touch signal line is electrically connected to the first pin in one-to-one correspondence; a source of each switch transistor is electrically connected to the first pin in one-to-one correspondence, and a drain of each switch transistor is electrically connected to the first sub-pin or the second sub-pin;… the plurality of switch transistors include a plurality of first switch transistors and a plurality of second switch transistors, 
However, the prior art of record fails to disclose at least the combination of “a first touch phase, wherein: a switch transistor is in an off state; a first driving unit applies a driving signal to each electrode block through a touch signal line; and when a touch occurs, the first driving unit determines a position where the touch occurs by receiving difference of sensing signals outputted by each electrode block; and a second touch phase, wherein: the switch transistor is in an on state; the first driving unit stops applying the driving signal to each electrode block; the second driving unit applies the driving signal to each first electrode block through a first sub-pin; the second driving unit applies the sensing signal to each second electrode block through a second sub-pin; an electric field is formed between the first electrode block and the second electrode block; when a touch distance is less than or equal to a first distance, the touch occurs; the electric field between the first electrode block and the second electrode block changes; and the second driving unit detects a change amount of capacitance value between the first electrode block and the second electrode block to determine the position where the touch occurs, wherein the touch distance refers to a vertical distance between a touch .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakanishi et al. (U.S. PG Pub 2018/0348950); Kodie et al. (U.S. PG Pub 2017/0220153) disclose touch circuit that have configurations similar to the instant invention (as detailed above).
Shao et al. (U.S. PG Pub 2017/0185179) disclose a pin configuration that is similar to the instant invention.
Chen et al. (U.S. PG Pub 2014/0084992) disclose a touch panel in which multiple electrodes are tied to the same pin (Seen in Figure 3B) in a manner similar to the instant invention.
Ma (U.S. PG Pub 2016/0293077) and Huang et al. (U.S. PG Pub 2017/0046003) disclose a touch panel with switches tied to a switching line with the drain of multiple transistors connected to the same pin (See Figure 3A of Ma and Figure 3 of Huang et al.).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625